UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-6020



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JERRY LEE ADAMS, a/k/a Clown,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. James A. Beaty, Jr., District
Judge. (CR-94-248)


Submitted:   April 29, 1999                   Decided:   May 4, 1999


Before WILLIAMS, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerry Lee Adams, Appellant Pro Se. Michael Francis Joseph, Assis-
tant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jerry Lee Adams appeals from the district court’s order deny-

ing his motion for resentencing.       Our review of the record and the

district court’s opinion discloses no reversible error. According-

ly, we affirm on the reasoning of the district court.       See United

States v. Adams, No. CR-94-248 (M.D.N.C. Dec. 16, 1998).       We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                              AFFIRMED




                                   2